Citation Nr: 1619310	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO. 10-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral shin disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2003 to July 2008, with service in Iraq from August 2006 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in March 2011. A transcript of the hearing is associated with the electronic claims file. In January 2016 correspondence the Veteran was notified at his proper address of record that the VLJ who presided over the hearing was no longer available to decide the case. He was offered another hearing, and informed that if no response was received within 30 days it would be presumed another hearing was not desired. No response was received. As such, it is appropriate for the Board to proceed.

In December 2014, the Board also remanded the claim of service connection for a bilateral knee disability. The RO then granted service connection for bilateral knee disabilities in June 2015, which constitutes a full grant of the benefits sought. Therefore, that issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In its December 2014 remand, the Board requested that the Veteran be provided with a VA examination concerning his claims for service connection for bilateral knee and shin disabilities. An examination in accordance with this was provided in April 2015, but the examiner only addressed the claimed bilateral knee disabilities and did not address the claimed shin splints. A June 2015 deferred rating decision noted this fact, and stated that another examination needed to be scheduled to address the shin disability. On October 15, 2015, a VA memorandum was associated with the claims file indicating that the Veteran had changed his address to one in Chicago, and a request for an examination in Chicago was created that same day. A subsequent October 2015 examination report indicates that the Veteran failed to report for the examination.

However, there is no evidence that the Veteran was properly notified at his current address of record by either the RO or the local VA Medical Center (VAMC) that he had been scheduled for an examination, as no notice letters have been associated with the claims file. Further, since the October 2015 notation that the Veteran's address had been changed, there is a significant amount of correspondence that has been returned as undeliverable due to the fact that the Veteran's address was incorrect. As such, even if a notice letter was sent, there is evidence in the file suggesting that it could have been incorrectly addressed. As such, the issue on appeal must be remanded so that the Veteran can be scheduled for a new examination, properly notified thereof, and given an opportunity to attend. While on remand, attempts should be made to verify the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to verify that the Veteran's current address of record is correct.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral shin disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify any and all left or right shin disabilities present during the period on appeal. 

b) For each identified shin disability, is it at least as likely as not (a fifty percent probability or greater) that the shin disability is related to his active service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination. 

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

